Citation Nr: 9901004	
Decision Date: 01/15/99    Archive Date: 01/22/99

DOCKET NO.  97-13 327A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for degenerative disc 
disease of the cervical and lumbar spines.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


REMAND

The veteran served on active duty from March 1968 to January 
1971.

This appeal arose from a February 1997 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to the 
requested benefit.  In August 1997, the veteran testified at 
a personal hearing at the RO.  He was informed through a 
Supplemental Statement of the Case in April 1998 that the 
denial of the benefit had been continued.  In October 1998, 
the veteran testified at a Video Conference before a member 
of the Board of Veterans' Appeals (Board).

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1994).  This includes the duty 
to obtain a VA examination which provides an adequate basis 
upon which to determine entitlement to the benefit sought.  
Littke v. Derwinski, 1 Vet. App. 90 (1991).  Examinations by 
specialists are recommended in those cases which present a 
complicated disability picture.  Hyder v. Derwinski, 1 Vet. 
App. 221 (1991).

In the instant case, the veteran has alleged that service 
connection should be granted for his current cervical and 
lumbar disc disease.  He stated that his neck and back were 
injured at the time he suffered the shrapnel fragment wounds 
to the left arm, hand and back.  A VA examination performed 
in January 1997 contained the opinion that there was 
definitely no relationship between his degenerative disease 
and the shrapnel fragment wounds themselves.  However, no 
opinion was rendered as to whether or not these changes were 
consistent with the evidence concerning the shrapnel fragment 
wounds and his history of injury to the spine due to the 
concussive force of the inservice explosion, or whether these 
changes were more consistent with some intercurrent injury 
(he suffered a herniated cervical disc in 1978).  Therefore, 
this examination does not provide an adequate basis upon 
which to determine entitlement to the benefit sought.

Under the circumstances of this case, it is found that 
additional assistance would be helpful, and this case will be 
remanded to the RO for the following:

1.  The RO should afford the veteran a 
complete VA orthopedic examination by a 
qualified physician.  After reviewing the 
entire claims file, to include the 
service medical records, the examiner 
should render an opinion as to whether 
the findings of degeneration in the 
cervical and lumbar spines are consistent 
with the evidence and the history of the 
inservice injury as reported by the 
veteran.  The examiner should also render 
an opinion as to whether the veterans 
current back and neck degeneration is 
more consistent with an intercurrent 
injury (such as the 1978 herniated 
cervical disc).  All indicated special 
studies deemed necessary should be 
accomplished.  A complete rationale for 
all conclusions reached and opinions 
rendered should be provided.  The claims 
folder must be made available to the 
examiner to review prior to the 
examination, and the examiner should 
indicate in the examination report the 
she/he has reviewed the file.

2.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examinations do not include 
all tests reports, special studies or 
opinions requested, appropriate 
corrective action is to be implemented.

In the event that the veterans claim remains denied, in 
whole or in part, he and his representative should be 
provided with an appropriate supplemental statement of the 
case, and an opportunity to respond, and the case should be 
returned to the Board for further appellate consideration if 
otherwise in order.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).



- 2 -
